THURMAN, J.
Plaintiff brought this action for divorce. Defendant coun-terelaiiped for separate maintenance. Judgment was rendered for plaintiff, but awarded to defendant alimony and custody of the children. Defendant appeals and assigns as error insufficiency of the evidence to support the decree. The findings of fact and conclusions of law are not assailed. Such assignment presents no question for our determination. Crooks v. Harmon, 29 Utah, 304, 81 Pac. 95.
Judgment affirmed. .No costs awarded on this appeal.
CORFMAN, C. J., and FRICK, WEBER, and GIDEON, JJ., concur.